Irvine, C.
This was a case begun in the county court. A transcript. for the purpose of an appeal was filed in the district court more than thirty days after judgment below. The only error assigned is the action of the district court in dismiss*863ing the appeal. According to repeated decisions of this-court this action was right.
An affidavit appears in the transcript seeking to excuse the delay, but by still more numerous decisions it cannot be here considered because not preserved in a bill of exceptions.
Affirmed.
The other commissioners concur.